department of the treasury internal_revenue_service te_ge eo mandatory review commerce street mc 4920-dal dallas texas date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 c of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 c and that no part of your net_earnings inure to the benefit of private shareholders the internal_revenue_service has made numerous attempts to contact you requesting information to conduct an examination of your activities and operations for the year ended december 20xx however you have not responded to repeated reasonable requests for documentation to substantiate your activities and fiscal operations as required by frc sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office avila road stop laguna niguel ca taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service date date org address department of the treasury te_ge division mail stop sf golden gate avenue san francisco california taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available - administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a name of taxpayer tax identification_number year period ended explanation of items schedule no or exhibit department of the treasury - internal_revenue_service 20xx org ein legend org - organization name xx - date issue is the org an organization exempt from tax under sec_501 of the internal_revenue_code facts irs records show that the org received recognition of exemption as an organization described in internal_revenue_code sec_501 c in march 19xx for the year ending december 20xx the organization filed form_990 which was received by the internal_revenue_service on august 20xx line and line 93a of the return showed program service revenue of dollar_figure line 93a did not identify what the revenue producing activity was line 43a of the return showed an amount of dollar_figure listed as administration_expenses part iii of the return statement of program service accomplishments had an entry on line f of dollar_figure but no other entries line c of the return accounts_receivable showed a beginning of the year balance of dollar_figure and no entry for the end of the year line sec_47a and b had no entry line 50a of the return receivables from current and former officers directors trustees and key employees attach schedule had an entry of dollar_figure for the beginning of the year and no entry for the end of the year line 55c of the return investments-land buildings and equipment had an entry of dollar_figure for the beginning of the year and an entry of dollar_figure for the end of the year line of the return deferred revenue had an entry of dollar_figure for the beginning of the year and no entry for the end of the year line 64b of the return mortgages and other notes payable attach schedule had an entry of dollar_figure for the beginning of the year and no entry for the end or the year no schedules were attached to the return on january 20xx the internal_revenue_service sent letter publication one and form sec_8001 and sec_8002 to the organization the form_8001 asked the organization for a description of its form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer tax identification_number year period ended explanation of items department of the treasury - internal_revenue_service schedule no or exhibit org 20xx ein activities and to provide the information for part iii statement of accomplishments which had not been completed on the return the form_8002 asked the organization to explain the items of income expenditure assets and liabilities listed above on february 20xx the internal_revenue_service received a letter by fax and on february 20xx the same letter by mail from b c burns the return preparer this letter stated that he was the accountant who prepared the return that he had had open heart surgery and that he was requesting an additional days for the organization to respond to the request on june 20xx the internal_revenue_service sent letter with copies of the previous letter to the organization by certified mail this letter warned the organization that if it did not respond within days the internal_revenue_service would propose revocation of the organization's status no response has been received to this letter law sec_501 c of the internal_revenue_code provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 of the internal_revenue_code provides that every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe sec_1_6033-2 of the income_tax regulations provides that except as provided in sec_6033 and paragraph g of this section every organization_exempt_from_taxation under sec_501 a shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit form 886-arev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer tax identification_number year period ended explanation of items schedule no or exhibit department of the treasury - internal_revenue_service org 20xx ein such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 provides that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government's position an organization that will not or cannot respond to requests for information from the internal_revenue_service has failed to observe the conditions required for continuation of exempt status this failure is cause for revocation of exempt status if the organization does respond to the request for information this letter may be reconsidered taxpayer's position the taxpayer has not responded to any request for information or submitted its position conclusion because of its failure to provide information when requested by the internal_revenue_service exemption of the org under sec_5011 c of the internal_revenue_code is revoked as of january 20xx the organization is required to file forms for the year ending december 20xx and subsequent years form 886-a crev department of the treasury - internal_revenue_service page -3-
